Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 1 of 28




             Exhibit 7
                            Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 2 of 28




Expiration Data: 4/17/2018
EOUs Date: March 2016
Charted Claims:
Method: 27,28,31
  US62266271                                               Box (“The accused instrumentality”)
 27. A method      The accused instrumentality , in internal testing and usage, practices constructing a software system (e.g., Box
 for               softwares as well as other applications created based on Box APIs).
 constructing a
 software
 system,
 comprising:
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 3 of 28




https://web.archive.org/web/20160101075637/https://www.box.com/
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 4 of 28




https://web.archive.org/web/20150923114227/https://www.box.com/business/platform/
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 5 of 28




https://web.archive.org/web/20151226090008/https://developers.box.com/
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 6 of 28




https://web.archive.org/web/20150923114227/https://www.box.com/business/platform/
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 7 of 28




https://web.archive.org/web/20160324113854/https://box-content.readme.io/reference
                        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 8 of 28




               https://www.box.com/resources/downloads


defining a     The accused product practices defining a plurality of actions (e.g., update file, download file, lock file, etc.).
plurality of
actions;
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 9 of 28




https://web.archive.org/web/20160324113854if_/https://box-content.readme.io/reference#upload-a-new-version-
of-a-file
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 10 of 28




https://web.archive.org/web/20160324113854mp_/https://box-content.readme.io/reference#page-download-a-file
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 11 of 28




https://web.archive.org/web/20160324113854if_/https://box-content.readme.io/reference#lock-and-unlock
                         Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 12 of 28




defining a set   The accused product practices defining a set of storage locations (e.g., various file/folder storage locations across
of storage       multiple devices, for example, a smartphone, a laptop, a computer etc., linked to a Box account , each storage
locations,       location having a storage value (e.g., any metadata corresponding to the storage location) and at least one
each storage     associated attribute value (e.g., time stamp of latest update corresponding to the updated storage location).
location
having a         As shown below, the accused product provides synchronization between files on different devices, for example,
storage value    computers (e.g., a computer with Windows Chrome with a specific IP address), smartphones (e.g., a smartphone
and at least     with Box for Android app) , tablets, etc. In order to synchronize files in all of the linked devices, the accused
one associated   product must know the storage locations of every file on each of the devices where the syncing needs to be
attribute        performed.
value;
                 For example, the accused product on its server, stores files “Test File” at a storage locations provided by the
[Column:5,6      corresponding URL. These files are synced to respective storage locations in all the linked devices.
Line:65-66,1-
4]


The attributes
used to stamp
the attribute-
stamped
storage
locations 22-
26 can be a
time-stamp or
any other
arbitrary
parameter.
Preferably,
the attribute
used is a
time-stamp T
or a
                      Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 13 of 28




computation-
stamp as
defined
below. FIG.
2(b)
illustrates a
general time-
stamped
storage
location 22.

[Column: 8
Line:61-64]

Each location
has a value
which may
be undefined.
The stamps
211, 213, 231,
233 and 251,
respectively,
are associated
               https://www.box.com/resources/downloads
with the
locations 210,
212, 230, 232,
and 250.
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 14 of 28




https://web.archive.org/web/20160324113854if_/https://box-content.readme.io/reference#file-object
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 15 of 28




https://web.archive.org/web/20160324113854if_/https://box-content.readme.io/reference#get-all-metadata
                            Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 16 of 28




associating,       The accused product practices associating, for each action (e.g., update file, download file, lock file, etc.), at least
for each           two of the plurality of storage locations (e.g., storage locations corresponding to a file at linked devices) with that
action, at least   action (e.g., update file, download file, lock file, etc.).
two of the
plurality of       As shown below, the accused product allows the syncing of any modification/update/download/lock across all
storage            devices. In order for this to happen, each action, for example, modification/update/download/lock should be
locations with     associated with storage locations on all devices corresponding to the file on which action is performed to ensure
that action;       that any modification/update/download/lock gets reflected on all linked devices.
and
Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 17 of 28
       Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 18 of 28




https://www.box.com/resources/downloads
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 19 of 28




https://web.archive.org/web/20160324113854if_/https://box-content.readme.io/reference#upload-a-new-version-
of-a-file
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 20 of 28




https://web.archive.org/web/20160324113854mp_/https://box-content.readme.io/reference#page-download-a-file
                          Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 21 of 28




                  https://web.archive.org/web/20160324113854if_/https://box-content.readme.io/reference#lock-and-unlock

generating a      The accused product practices generating a selection rule (e.g., a conflict resolution selection rule to determine
selection rule.   which action should prevail over other, for example, lock action prevails over a download action when the setting
                  is so set and a user attempts to download a file which has been locked).
                          Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 22 of 28




[Column: 8
Line:11-56]

This
invention
preferably
uses a
specific type
of selection
rule, called a
preference
policy, that is
based on a
preference
relation that
specifies if
one action is
to be
preferred
over another
action.
                  https://blog.box.com/box-edit-with-auto-updates-means-easier-file-editing-forever
[Column: 16
Line:56-60]


Instead of a
random
selection rule,
the preferred
embodiment
of this
invention
                          Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 23 of 28




uses as the
selection rule
a preference
relation that
specifies
which of any
two actions is
to be
preferred
over the
other. This
type of
preference
relation is
represented
by a table that
is determined
once and
stored in
memory.




                  https://web.archive.org/web/20160324113854if_/https://box-content.readme.io/reference#lock-and-unlock
                         Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 24 of 28




                https://support.box.com/hc/en-us/articles/360044195193-Collaborate-on-Files

28. The         The attribute value is a time-stamp representing a time when the storage location was last updated. The file stored
method of       at a storage location has the attribute value as time-stamp representing a time when the storage location was last
claim 27,       updated.
wherein the
attribute value
is a time-
stamp
representing a
time when the
storage
location was
last updated.
                         Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 25 of 28




31. The          Generating the selection rule comprises generating a preference relation (e.g., lock action prevails over a download
method of        action when the setting is so set and a user attempts to download a file which has been locked).
claim 27,
wherein
generating the
selection rule
comprises
generating a
preference
relation.
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 26 of 28




https://web.archive.org/web/20160324113854if_/https://box-content.readme.io/reference#lock-and-unlock
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 27 of 28




https://blog.box.com/box-edit-with-auto-updates-means-easier-file-editing-forever
        Case 6:20-cv-00898-ADA Document 1-7 Filed 09/30/20 Page 28 of 28




https://support.box.com/hc/en-us/articles/360044195193-Collaborate-on-Files
